Order filed August 6, 2019




                                   In The

                  Fourteenth Court of Appeals
                                ____________

                             NO. 14-19-00201-CV
                                ____________

    ADVANCED TECHNOLOGY TRANSFER AND INTELLECTUAL
      PROPERTY GROUP, LLC TRUSTEE FOR DIOGU KALU DIOGU
            II; ADVANCED TECHNOLOGY TRANSFER AND
        INTELLECTUAL PROPERTY GROUP, LLC TRUSTEE FOR
                   NNAJA MAYA KALU, Appellants

                                     V.

   FORT BEND COUNTY; LAMAR CONSOLIDATED INDEPENDENT
        SCHOOL DISTRICT; FORT BEND EMERGENCY SERVICE
      DISTRICT # 04; TOWN OF FULSHEAR; FORT BEND COUNTY
     GENERAL FUND; FORT BEND COUNTY DRAINAGE DISTRICT,
                             Appellees


                  On Appeal from the 268th District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 04-DCV-134011

                                 ORDER
      Appellant’s brief was due July 24, 2019. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 23, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                     PER CURIAM